DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “symbol distribution module 409” as mentioned in the paragraph [0036] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Nishioka (U.S. Patent Application Publication No. 2013/0170579 A1) discloses: An active cable that comprises electrical conductors joining a first transceiver to a second transceiver . . . 
(Paragraph 0256]: “(7) In the embodiment described above, in the communication system illustrated in FIG. 1, a clock channel may be provided between the host device 100 and 
Paragraph [0258]: “In this case, a drive for a nonvolatile memory card installed in a PC falls under the host device 100. In a case where the target device is a communication device, a communication module including an RF (Radio Frequency) transceiver, a baseband circuit, and an MAC (Media Access Control) circuit and the like fall under the back-end unit.”
The Examiner finds the host device 100 and the target device 110 each comprising a communication module including an RF (Radio Frequency) transceiver as disclosed in Nishioka teaches the claimed “active cable that comprises electrical conductors joining a first transceiver to a second transceiver”.), each of the first and second transceivers including:
a block code encoder configured to convert a sequence of input data blocks into a sequence of encoded data blocks; [and] configured to distribute code symbols from the sequence of encoded data blocks to multiple lanes . . . ; [a] driver[ ] configured to transmit code symbols from one of said multiple lanes on a respective one of said parallel transmission channels 
 (Paragraph [0015]: “A communication system according to the present invention is a communication system that transmits channel-coded serial data from a transmitting circuit to a receiving circuit via a serial channel, wherein the transmitting circuit includes: a first encoding circuit configured to perform first channel coding in which an m-bit control character is mapped to an n-bit (m<n) encoded symbol; a second encoding circuit configured to perform second channel coding in which a bit pattern of a data character is randomized by scrambling to generate an encoded block, the second channel coding taking more time in establishing synchronization with the receiving circuit and having less coding loss than the first channel coding; a transmission control unit configured to select one of the first encoding circuit and the second encoding circuit to be used for transmission; and a serial driver configured to, when the transmission control unit selects the first encoding circuit, convert the encoded symbol 
Paragraph [0039]: “As illustrated in FIG. 1, the communication system includes a host device 100 and a target device 110. The host device 100 and the target device 110 are connected to each other via serial channels 121 and 122.”
The Examiner finds the first encoding circuit and second encoding circuit configured to perform channel coding to generate an encoded block, then converting the encoded block into serial data by serial driver 204, and finally transmitting the serial data through serial channels 121 and 122 as disclosed in Nishioka teaches the claimed “block code encoder configured to convert a sequence of input data blocks into a sequence of encoded data blocks; [and] configured to distribute code symbols from the sequence of encoded data blocks to multiple lanes . . . ; [a] driver[ ] configured to transmit code symbols from one of said multiple lanes on a respective one of said parallel transmission channels”.).

a block code encoder configured to convert a sequence of input data blocks into a sequence of encoded data blocks; . . . and
. . . transmit code symbols from one of said multiple lanes on a respective one of said parallel transmission channels (Paragraph [0021]: “In an aspect of the disclosure, a transmitting device includes a processing circuit. The processing circuit may be coupled to a memory. The processing circuit is configured to encode data bits into a sequence of symbols, optionally embed a second clock signal in the sequence of symbols, wherein the second clock signal is embedded in guaranteed transitions between pairs of consecutive symbols in the sequence of symbols, transmit the sequence of symbols over a multi-wire link, and transmit a clock signal associated with the sequence of symbols via a dedicated clock line, wherein the dedicated clock line is separate from, and in parallel with, the multi-wire link.”
The Examiner finds the encoding data bits into a sequence of symbols, optionally embed a second clock signal in the sequence of symbols, and transmit the sequence of symbols over a multi-wire link as disclosed in Sengoku teaches the claimed “block code encoder configured to convert a sequence of input data blocks into a sequence of encoded data blocks; . . . and . . . transmit code symbols from one of said multiple lanes on a respective one of said parallel transmission channels.”).
However, the Examiner finds Nishioka and Sengoku do not teach or suggest the claimed “active cable that comprises electrical conductors joining a first transceiver to a second transceiver to provide parallel transmission channels therebetween, each of the first and second transceivers including: . . . a demultiplexer configured to distribute code symbols from the sequence of encoded data blocks to multiple lanes in a cyclical fashion; a skewer configured to buffer the multiple lanes to provide respective lane delays, the lane delays differing from each other by no less than half an encoded data block period; and multiple drivers each configured to 
Independent claims 9 and 16 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 9 and 16 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-8, 10-15 and 17-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112